  Case 16-27280         Doc 83     Filed 10/29/18 Entered 10/29/18 12:04:59              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-27280
         ATHENA T MARTIN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/25/2016.

         2) The plan was confirmed on 03/01/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/31/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-27280      Doc 83      Filed 10/29/18 Entered 10/29/18 12:04:59                   Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $12,849.45
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                              $12,849.45


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $237.44
    Court Costs                                                          $0.00
    Trustee Expenses & Compensation                                    $605.02
    Other                                                                $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $842.46

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim          Claim       Principal      Int.
Name                              Class   Scheduled      Asserted       Allowed        Paid         Paid
Acceptance Now                Unsecured           0.00           NA            NA            0.00       0.00
Acceptance Now                Unsecured           0.00           NA            NA            0.00       0.00
Acceptance Now                Unsecured           0.00           NA            NA            0.00       0.00
ACS                           Unsecured           0.00           NA            NA            0.00       0.00
ALLY FINANCIAL                Unsecured     15,594.00            NA            NA            0.00       0.00
ALLY FINANCIAL                Secured              NA         676.00           NA            0.00       0.00
ALLY FINANCIAL                Secured       12,000.00     15,527.23           0.00           0.00       0.00
AMERICAN HONDA FINANCE CORP   Unsecured           0.00           NA            NA            0.00       0.00
BAYVIEW LOAN SERVICING        Secured              NA            NA            NA            0.00       0.00
BAYVIEW LOAN SERVICING        Unsecured            NA            NA            NA            0.00       0.00
BIG PICTURE LOAN              Unsecured           0.00           NA            NA            0.00       0.00
CAPITAL ONE AUTO FINANCE      Unsecured           0.00           NA            NA            0.00       0.00
CAPITAL ONE BANK USA          Unsecured      1,765.00       1,770.04      1,770.04           0.00       0.00
CAPITAL ONE BANK USA          Unsecured      3,058.00       3,058.31      3,058.31           0.00       0.00
CAPITAL ONE BANK USA          Unsecured      2,426.00       2,504.39      2,504.39           0.00       0.00
CAPITAL ONE BANK USA          Unsecured      1,671.00       1,696.67      1,696.67           0.00       0.00
CERASTES LLC                  Unsecured           0.00        606.37        606.37           0.00       0.00
CITIZENS FINANCE              Unsecured      1,519.00            NA            NA            0.00       0.00
CITIZENS FINANCE              Unsecured           0.00           NA            NA            0.00       0.00
CITIZENS FINANCE              Unsecured           0.00           NA            NA            0.00       0.00
CITIZENS FINANCE              Unsecured           0.00           NA            NA            0.00       0.00
CITIZENS FINANCE              Unsecured           0.00           NA            NA            0.00       0.00
CITIZENS FINANCE              Unsecured           0.00           NA            NA            0.00       0.00
CITIZENS FINANCE              Unsecured           0.00           NA            NA            0.00       0.00
CITIZENS FINANCE              Unsecured           0.00           NA            NA            0.00       0.00
COLLEGIATE FUNDING SVC        Unsecured           0.00           NA            NA            0.00       0.00
COLLEGIATE FUNDING SVC        Unsecured           0.00           NA            NA            0.00       0.00
Comenity Bank                 Unsecured           0.00           NA            NA            0.00       0.00
HARVARD COLLECTION            Unsecured      1,071.00            NA            NA            0.00       0.00
ILLINOIS LENDING CORP         Unsecured           0.00      1,493.90      1,493.90           0.00       0.00
MIDLAND FUNDING               Unsecured         168.00        268.86        268.86           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-27280      Doc 83     Filed 10/29/18 Entered 10/29/18 12:04:59                   Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim         Claim         Claim        Principal       Int.
Name                             Class   Scheduled      Asserted      Allowed         Paid         Paid
MIDLAND FUNDING              Unsecured           0.00        277.37        277.37           0.00        0.00
MIDLAND FUNDING              Unsecured         503.00          0.00        551.00           0.00        0.00
PERITUS PORTFOLIO SERVICES   Unsecured     29,307.00            NA            NA            0.00        0.00
PERITUS PORTFOLIO SERVICES   Secured       28,300.00     29,813.00     29,813.00      10,231.74    1,775.25
PRA RECEIVABLES MGMT         Unsecured         485.00        529.59        529.59           0.00        0.00
PRA RECEIVABLES MGMT         Unsecured      1,059.00       1,059.09      1,059.09           0.00        0.00
PRA RECEIVABLES MGMT         Unsecured            NA           0.00          0.00           0.00        0.00
PREMIER BANK CARD            Unsecured           0.00           NA            NA            0.00        0.00
PREMIER BANK CARD            Unsecured           0.00           NA            NA            0.00        0.00
QUANTUM3 GROUP LLC           Unsecured         203.00        281.65        281.65           0.00        0.00
QUANTUM3 GROUP LLC           Unsecured         823.00        868.82        868.82           0.00        0.00
RCS/MICHAEL HILL             Unsecured           0.00           NA            NA            0.00        0.00
REGIONAL RECOVERY SERVICES   Unsecured            NA       1,166.47      1,166.47           0.00        0.00
RESURGENT CAPITAL SERVICES   Unsecured      1,169.00       1,087.05      1,087.05           0.00        0.00
RESURGENT CAPITAL SERVICES   Unsecured      1,530.00       1,549.62      1,549.62           0.00        0.00
RISE CREDIT                  Unsecured      4,103.00            NA            NA            0.00        0.00
SALLIE MAE                   Unsecured           0.00           NA            NA            0.00        0.00
SALLIE MAE                   Unsecured           0.00           NA            NA            0.00        0.00
SALLIE MAE                   Unsecured           0.00           NA            NA            0.00        0.00
SYNCHRONY BANK               Unsecured           0.00           NA            NA            0.00        0.00
SYNCHRONY BANK               Unsecured           0.00           NA            NA            0.00        0.00
SYNCHRONY BANK               Unsecured         252.00           NA            NA            0.00        0.00
US DEPT OF ED FEDLOAN        Unsecured           0.00           NA            NA            0.00        0.00
US DEPT OF ED FEDLOAN        Unsecured           0.00           NA            NA            0.00        0.00
US DEPT OF ED FEDLOAN        Unsecured           0.00           NA            NA            0.00        0.00
US DEPT OF ED/NAVIENT        Unsecured           0.00           NA            NA            0.00        0.00
US DEPT OF ED/NAVIENT        Unsecured           0.00           NA            NA            0.00        0.00
US DEPT OF ED/NAVIENT        Unsecured           0.00           NA            NA            0.00        0.00
US DEPT OF ED/NAVIENT        Unsecured           0.00           NA            NA            0.00        0.00
US DEPT OF EDUCATION         Unsecured     72,332.62     72,332.62     72,332.62            0.00        0.00
US DEPT OF EDUCATION         Unsecured     54,677.00     54,965.89     54,965.89            0.00        0.00
WOMENS HEALTHCARE OF IL      Unsecured      1,216.00            NA            NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-27280         Doc 83      Filed 10/29/18 Entered 10/29/18 12:04:59                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $29,813.00         $10,231.74         $1,775.25
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $29,813.00         $10,231.74         $1,775.25

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $146,067.71                $0.00            $0.00


Disbursements:

         Expenses of Administration                               $842.46
         Disbursements to Creditors                            $12,006.99

TOTAL DISBURSEMENTS :                                                                      $12,849.45


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/29/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
